Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final rejection is in response to the preliminary amendment filed on 10/16/2020. Claims 1-16 and 18 are pending and are currently amended. Claims 1, 3, 8, 10, 15, 16, and 18 are independent claims. Claims 17 and 19 are cancelled. 
Claim Objections
Claims 16 and 18 are objected to because of the following informalities:  examiner suggests rewording the claim to recite ‘A non-transitory computer readable storage medium storing a computer program comprising computer-executable instructions…” to avoid ambiguous software per se interpretation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites the limitation on line 3 “…if the data throughput exceeds a predetermined data throughput threshold value.” However, an examination of the applicant’s specification describes no such condition. Threshold condition is applied to RTT but not throughput. The specification description appears to refer to high throughput 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 7, 8, 9, 10, 14, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anstey et al. (US 6,639,900 B1, hereinafter Anstey).
Regarding claim 1, Anstey teaches A method, performed by a client device, of facilitating segmenting of a corporate communications network to which the client device is connected, [Figure 1 shows a physical network and each machine 112x is a client device in the network overall and segmented further into groups 106, 108, and 110], the method comprising:
transmitting data to at least one other randomly selected client device in the corporate communications network, [Figure 3 shows RTT measurements between a server or 122x node with another 112x node; Figure 4, element 404 shows collecting RTT from a server to all other nodes or between nodes if necessary and element 408 shows collecting RTT from one node to other nodes within a site group; to collect RTT measurements, communication must be exchanged between the nodes; associated description for Figure 4 is shown in Col. 7, lines 8-34 describes RTT measurement between nodes];
measuring a value of a connectivity performance metric of a communication link over which the data is transferred to said at least one other client device, [Figures 3 and 4 and their associated description shows RTT measurement/collection]; and
transmitting the a measured value of the a connectivity performance metric for each the communication link to a network device configured to map the client device into a segment of the corporate communications network based on the measured value of the connectivity performance metric of each the communication link, [Figures 3 and 4 show grouping the overall network into site groups and physical groups within a site group based on proximity using RTT measurement and collection and the processing is done in a server 126 shown in Figures 1 and 3; nodes labeled 122x are client devices in a network, server labeled 126 is the network device equivalent, Col. 3, lines 56-67 for example for site groupings and Col. 6, lines 12-31 shows node groupings within a site group; see also Tables I and II; Col. 6, lines 56-65 describes server 126 (network device) as the recipient of collected/measured information and segmentation processing].
Regarding claim 2, Anstey teaches the method of claim 1, wherein the connectivity performance metric comprises one or more of a data throughput of the communication link, a Round-Trip-Time, (“RTT”) of the communication link, and a measure indicating whether the client device and the at least one other randomly selected client device belong to a same sub network address range, [Figures 2, 3, and 4 indicate RTT, link speed among other measured values/metrics].
Regarding claim 3, Anstey teaches a method, performed by a network device, of segmenting a corporate communications network, the method comprising:
receiving, from a plurality of client devices in the corporate communications network, a respective measured value of a connectivity performance metric of a Communication link over which each of the plurality of client devices has transferred data to at least one other randomly selected client device of the plurality of client devices, [Figure 3 shows RTT measurements between a server or 122x node with another 112x node; Figure 4, element 404 shows collecting RTT from a server to all other nodes or between nodes if necessary and element 408 shows collecting RTT from one node to other nodes within a site group; to collect RTT measurements, communication must be exchanged between the nodes; associated description for Figure 4 is shown in Col. 7, lines 8-34 describes RTT measurement between nodes; ; and
mapping the plurality of client devices into segments of the corporate communications network based on the respective measured value of the connectivity performance metric of each communication link, where at least two client devices of the plurality of client devices communicating over a communication link having a respective measured value exceeding a connectivity quality measure are mapped into a same segment, [Figures 3 and 4 show grouping the overall network into site groups based on measure RTTs meeting a certain expectation, such as  and physical groups within a site group based on proximity using RTT measurement and collection and the processing is done in a server 126 shown in Figures 1 and 3; nodes labeled 122x are client devices in a network, server labeled 126 is the network device equivalent, Col. 3, lines 56-67 for example for site groupings and Col. 6, lines 12-31 shows node groupings within a site group; Col. 6, lines 56-65 describes server 126 (network device) as the recipient of collected/measured information and segmentation processing; Site grouping and grouping within sites is based on sufficiently close RTTs between the nodes across sites and within sites as described in Col. 5, line 63-67, Col. 6, lines 1-31 where disparate RTTs are used to infer separate physical groups; see also Tables I and II show how delay and RTT results may be employed in grouping nodes; Figure 3 and associated description in Col. 6, lines 44-55]. 
Claim 7 corresponds to claim 2 and is rejected as above. 
Claim 8 corresponds to claim 1 and is rejected as above [client devices and network device are indicated in the rejection]. 
Claim 9 corresponds to claim 2 and is rejected as above. 
Claim 10 corresponds to claim 3 and is rejected as above [client devices and network device are indicated in the rejection]. 
Claim 14 corresponds to claim 2 and is rejected as above. 
Claim 15 is an obvious variant that is a combination of claims 8 and 10 and is rejected as above. 
Claims 16 and 18 correspond to claims 1 and 3, respectively and are rejected as above, [examiner’s note: reword the claim to recite ‘A non-transitory computer readable storage medium storing a computer program comprising computer-executable instructions…” to avoid ambiguous software per se interpretation]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anstey in view of Sundaresan et al. (US 2016/0094274 A1, hereinafter Sundaresan).
Regarding claim 4, Anstey teaches the method of claim 3, wherein the connectivity performance metric comprises data throughput of the communication link, [Col. 4 lines 9-12 describes the rate at which bits may be successfully transferred to and from the network interfaces between a source and a target as parameter for grouping resources]; Anstey does not explicitly teach that the two client devices mapped into the same segment if the data throughput exceeds a predetermined data throughput threshold value;
Sundaresan in an analogous art, teaches the two client devices mapped into the same segment if the data throughput exceeds a predetermined data throughput threshold value, [see 112a rejection for this limitation; Abstract, Par.[0056] describe zones that include a group of nodes such that the average throughputs achieved between a pair of nodes within the group is higher than a first threshold];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anstey to group nodes based on throughput. The motivation/suggestion would have been to construct logical zones that are strongly coupled zones so that the aggregate throughput of concurrently operated pairs of flows exceeds average throughput, [Sundaresan: Abstract].

Claim 11 corresponds to claim 4 and is rejected as above. 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anstey in view of Noh et al. (US 2012/0054818 A1, hereinafter Noh).
Regarding claim 5, Anstey teaches the method of claim 3, wherein the connectivity performance metric comprises a Round-Trip-Time, (“RTT”) of the communication link, and at least two client devices are mapped into the same segment, [see citations for support in claim 1 and 2 for grouping nodes using RTT; Site grouping and grouping within sites is based on sufficiently close RTTs between the nodes across sites and within sites as described in Col. 5, line 63-67, Col. 6, lines 1-31 where disparate RTTs are used to infer separate physical groups]; Anstey does not explicitly teach upon determining that the RTT is below a predetermined RTT threshold value;
Noh, in an analogous art, teaches (grouping) upon determining that the RTT is below a predetermined RTT threshold value, [Par.[0067] describes matching a mobile client with a parent/peer node based on physical closeness as determined by an RTT that is below a certain threshold];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anstey to define ‘sufficiently close RTTs’ using a threshold value. The motivation/suggestion would have been to facilitate peer to peer streaming using fixed peers to a mobile client, [Noh: Par.[0074]].
Claim 12 corresponds to claim 5 and is rejected as above. 
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anstey in view of Wright (US 2015/0293756 A1, hereinafter Wright).
Regarding claim 6, Anstey teaches method of claim 3, and is not explicit about wherein the connectivity performance metric comprises a measure indicating whether the two client devices communicating over a respective communication link belong to a same sub network address range, and the two client devices are mapped into the same segment upon determining that the two client devices belong to a same sub network address range;
Wright in an analogous art, teaches wherein the connectivity performance metric comprises a measure indicating whether the two client devices communicating over a respective communication link belong to a same sub network address range, and the two client devices are mapped into the same segment upon determining that the two client devices belong to a same sub network address range, [Par.[0071] describes grouping devices in different sites such that the devices in a given site are all connected to the same network based on having an address within a said address range];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anstey to use individual addresses of the nodes within a given address range to group them. The motivation/suggestion would have been to facilitate networking and system management applications by extracting physical topology information, [Anstey: Col. 1, lines 33-43]. 
Claim 13 corresponds to claim 6 and is rejected as above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA MUNDUR/Primary Examiner, Art Unit 2441